Title: Orderly Book, 28 October 1758
From: Washington, George
To: 



[28 October 1758]

Loyall Hannon Saturday Octr 28. 1758
Parole Harwich
A Court Martial to sit this forenoon at 10 OClock for the Trial of Serjt Clark and Thomas Daviss.
Capt. Blagg President
Members


Lt Buchner
Lt Dangerfield


Lt Fleming
Lt Russell


All Evidences to attend.
G. O.
Field Officer for to Morrow.
Adjt for to morrow the R. Americans.

As soon as the Picquits March they are to be replacd Immediately.
The Capt. of the line who is first for Detachmt is to March with the Picquit and to see them parad’d every Evening, each Corps is to build a Shade of Clapboards in the Indian way to advance at retreat beating their Picquits which are to retreat to the Camp in the Morning.
The Houses of Office are to be filld up and new ones Made the same for the Hospittal, any Soldier who shall Ease himself any where else shall be Puniss’d, the Escort of waggons is to go back with the waggons this Afternoon.
A reinforcement of 1 Lt & 30 Men of the Line is to March with them over the Laurel Hill and then to Join the Camp.
The Effects of Lt Ray is to be Sold at 3 OClock this Afternoon at the Battery within the Intrenchment.
